Citation Nr: 0125397	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  95-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for duodenitis.  

2.  Entitlement to service connection for a liver disorder.  

3.  Evaluation of chronic fatigue due to undiagnosed illness, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1975 to June 1979 and from November 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

As originally developed, the issues included entitlement to 
service connection for ulcerative distal esophagitis and 
entitlement to service connection for a small hiatal hernia.  
In June 2000, however, the RO granted service connection for 
gastroesophageal reflux disease (GERD), covering disability 
where the lower end of the esophagus meets the entry of the 
stomach.  So that grant of service connection for the GERD 
was, in actuality, inclusive of the ulcerative distal 
esophagitis and the hiatal hernia-which in turn means those 
claims have been resolved and need not be discussed by the 
Board in this decision.  38 U.S.C.A. § 7104(a) (West 1991).  
Conversely, the diagnosis of GERD does not include disorders 
such as duodenitis, which, unlike those above, involve the 
exit or distal end of the stomach.  So there remains for 
consideration the issue of whether the veteran is entitled to 
service connection for duodenitis, since that claim was 
developed for appellate consideration by the Board, too.

In a presentation to the Board, the representative suggested 
the GERD deserves a higher rating and an earlier effective 
date.  A notice of disagreement with a rating decision must 
be submitted to the RO to initiate an appeal.  38 C.F.R. 
§§ 20.300, 20.302 (2000).  And there is no notice of 
disagreement currently in the record concerning these issues.  
So these down stream claims have not been developed for 
appellate consideration by the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Consequently, the issues of 
a higher rating and an earlier effective date for the GERD 
must be referred to the RO for appropriate development and 
consideration.  Absent a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction to consider these issues.  38 C.F.R. 
§ 20.200 (2001); see also Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).

As to the claims that are currently before the Board, the 
issues of entitlement to service connection for a liver 
disorder and the evaluation of chronic fatigue due to 
undiagnosed illness will be addressed in the REMAND following 
the ORDER.  Whereas the Board will issue a decision 
concerning the claim for duodenitis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for duodenitis.

2.  The veteran's duodenitis is related to his post-traumatic 
stress disorder (PTSD), which in turn is a residual of his 
service in the military.


CONCLUSION OF LAW

The veteran's duodenitis is proximately due to or the result 
of his service-connected PTSD.  38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the "VCAA")

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), became 
law during the pendency of this appeal.  And it since has 
been codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001).  The implementing 
regulations also have been published.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for amendments 
not applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The RO did not consider this case under VCAA.  However, that 
is inconsequential in this appeal (at least as this law 
specifically concerns the claim for duodenitis), because the 
Board is granting this claim.  So the veteran is not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  This also means the Board need not remand this claim 
to the RO for consideration of the VCAA because the Board is 
providing the full benefit requested by the veteran-thereby 
eliminating any need for the RO to consider this issue 
further.  But aside from that, records show that his 
application concerning this particular claim is complete.  
The rating decision, statement of the case, and supplemental 
statements of the case all notified him and his 
representative of the evidence that had been received 
concerning this claim-both from him personally and 
otherwise, of the reasons and bases for denying this claim-
despite that evidence, and of the type of evidence needed to 
substantiate his allegations to prevail.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate this claim.  VA 
has made reasonable efforts to obtain relevant records 
(including private records) which he adequately identified 
and authorized VA to obtain.  All relevant Federal records, 
including VA and service medical records (SMRs), have been 
obtained.  The veteran has not reported that any other 
pertinent evidence is not already of record.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  So further delaying a 
decision in this case would not serve any useful purpose, 
especially since he already has been examined by VA and a 
medical opinion provided concerning the likely cause of his 
duodenitis.  See e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Service Connection for Duodenitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991 & 
Supp. 2001).  Consequently, a claim for service connection 
requires evidence of a current disability, evidence of 
disease or injury during service, and evidence relating the 
current disability to the disease or injury during service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam 78 F.3d 604 
(Fed. Cir. 1996); and Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection also may be granted for a disability that 
is proximately due to or the result of an already service-
connected condition.  38 C.F.R. § 3.310(a) (2001).  See too 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Reiber v. Brown, 
7 Vet. App. 513 (1995).  And this is especially important to 
bear in mind in this appeal because of the specific 
allegations made by the veteran that pertain more to a claim 
for secondary service connection, as opposed to direct 
service connection.

A VA clinical record dated March 9, 1993, shows the veteran 
had a gastrointestinal procedure, an endoscopy.  The findings 
were a small hiatal hernia, ulcerative distal esophagitis and 
duodenitis.  Since this procedure involved a trained medical 
professional actually looking into the gastrointestinal 
tract, it is highly probative as to what is actually 
happening there.  See, e.g., Black v. Brown, 10 Vet. App. 279 
(1997); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Since March 1993, there has been no other diagnosis of 
duodenitis.  There also has been no other endoscopy.  Most 
importantly, there has been no determination by a medical 
professional that the duodenitis has been cured.  
Consequently, while there is no recent diagnosis of 
duodenitis, there also is no evidence that the duodenitis 
seen by the VA doctor during the endoscopy in March 1993 
has resolved.  Therefore, resolving all reasonable doubt in 
the veteran's favor (see 38 C.F.R. § 3.102), the medical 
evidence establishes that there is a current disability, 
diagnosed as duodenitis.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 
1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Service connection already has been established for PTSD, and 
in a letter dated in May 1999, a VA clinical psychologist 
indicated the veteran's PTSD may be exacerbating his chronic 
physical problems.  In a letter dated in June 1999, a 
physician who is the chief of the VA mental health clinic 
agreed by also noting that the service-connected PTSD was 
causing the gastrointestinal (GI) symptoms.  So the RO 
obtained another medical opinion concerning this-just to be 
sure, and in February 2000 yet another VA physician expressed 
the very same opinion that it was just as likely as not that 
the veteran's GI problems were related to his 
service-connected PTSD.  Thus, three different VA doctors 
have concluded this or at least indicated that such a cause-
and-effect relationship is just as likely as not. And there 
is no medical opinion or other evidence to the contrary.  
Consequently, since the veteran's GI disorders include his 
duodenitis, service connection must be granted for this 
condition just as it was for his GERD that encompasses his 
ulcerative distal esophagitis and hiatal hernia.  See Velez 
v. West, 11 Vet. App. 148, 158 (1998).


ORDER

Service connection for duodenitis is granted.  



REMAND

As alluded to earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the VCAA became law and the implementing regulations 
became effective.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant of information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-2000 (Nov. 27, 2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  

Service medical records from October 1976 contain a diagnosis 
of infectious mononucleosis.  The service medical records 
also show elevated liver function test results involving the 
levels of serum glutamic oxalacetic transaminase (SGOT) 
on 2 occasions in November 1976.  And there are no subsequent 
normal readings.  In May 1977, while the veteran was still on 
active duty, a physician at a private hospital diagnosed 
hepatitis; however, the findings which led to that diagnosis 
are not of record.  The next elevated liver function studies 
were noted during tests by VA in September and December 1992.  
The report of the December 1992 VA examination indicated that 
hepatitis antigens were negative.  The doctor expressed the 
opinion that the veteran had a hepatitis-like illness which 
could not be fully characterized.  The doctor thought it 
might be related to Desert Storm and might not be chronic.  
In March 1993, hepatitis tests were negative.  A biopsy in 
March 1993 revealed macrovesicular steatosis.  The doctor 
commented that the changes were non-specific and could be 
associated with various conditions.  Liver function tests in 
June 1993 had elevated results.  In a report dated in 
September 1993, a VA physician explained that there was no 
clear underlying reason for the veteran's 
liver abnormalities.  In March 1998, there were elevated 
liver function studies and a VA doctor associated the 
veteran's fatigue with elevated liver transaminase.  
The recent findings raise the possibility that the veteran 
has a chronic liver disorder.  So to comply with the VCAA, a 
correct diagnosis should be determined.  Also, there needs to 
be a medical opinion indicating whether the abnormalities 
noted in 1992, 1993, and 1998, are etiologically related to 
the abnormalities noted in service.  

The VA physician who diagnosed chronic fatigue syndrome (CFS) 
in October 1993 again examined the veteran in March 1998.  
And that doctor noted the current guidelines for CFS and 
diagnostic criteria had not been established at the time of 
the original diagnosis and the veteran would not meet the 
diagnostic criteria now.  38 C.F.R. § 4.88a (2001).  It 
should be noted that the veteran is not actually service-
connected for CFS under the section 4.88a criteria.  Rather, 
his service-connected disability is chronic fatigue-but 
merely as a symptom of an underlying undiagnosed illness, 
under 38 C.F.R. § 3.317(b)(1) (2001), so the CFS criteria of 
section 4.88a need not be met to diagnose the disability.  
[However, the rating criteria for CFS may be the most closely 
analogous criteria to rate chronic fatigue due to undiagnosed 
illness.  38 C.F.R. §§ 4.20, 4.88b, Code 6354 (2001).]  
To further complicate matters, in March 1998 a VA physician 
linked the fatigue to the veteran's undiagnosed liver 
disorder.  [See references to fatigue in rating hepatitis and 
analogous liver dysfunction in 38 C.F.R. § 4.114, Code 7345 
(2001).]  Under these circumstances, a current examination 
should be done to determine the extent of the veteran's 
fatigue and whether it is due to the liver disorder 
or other factors.  

Accordingly, the claims for service connection for a liver 
disorder and for a higher rating for the chronic fatigue due 
to undiagnosed illness are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  

2.  After obtaining the appropriate 
releases, the RO should obtain a complete 
copy of the veteran's medical records from 
the private hospital that treated him in 
May 1977.  

3.  The RO should schedule the veteran for 
a medical examination by a specialist in 
liver disorders.  The claims folder, 
including a copy of this Remand, should be 
made available for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should provide a complete explanation for 
the following:  

a.  What is the current diagnosis of the 
veteran's liver disorder?  

b.  Is it at least as likely as not that 
the liver abnormalities noted in service 
resulted in the veteran's current liver 
disorder?  

c.  Does the veteran have chronic fatigue 
due to undiagnosed illness or is it more 
likely than not due to his liver disorder 
or other factors?  If so, what 
specifically?

d.  How severe is the veteran's chronic 
fatigue disorder currently, according to 
the criteria of Code 6354?  

4.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(2001) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2001) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 



